DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, see pages 8-10, regarding the Uhrich (US Patent Application Publication 2013/0231844) and Principe (US Patent Number 5,301,135) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 10-12, with respect to the rejections of claims 15 and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections have been withdrawn. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (US Patent Application Publication 2002/0139359).
Regarding claim 1, West discloses an engine control method, comprising: 
injecting (via fuel injection means 20) a fuel to an engine (2) via a controller (14) responsive to a fuel injection delay [0022] produced via a calculation including a past fuel injection delay of a past engine cycle and a present fuel injection delay of a present engine cycle [0003] [0025-0028] [0068-0069], the fuel injection delay beginning at a time when the fuel is injected to a cylinder and ending when byproducts of the fuel are sensed via an oxygen sensor (6) [0022-0023].
Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messih (US Patent Number 5,551,410).
Regarding claim 1, Messih discloses an engine control method, comprising: 
injecting a fuel to an engine (100) via a controller (10) responsive to a fuel injection delay (Col. 3, lines 20-28) (Col. 3, lines 45-47) (Col. 4, lines 1-38) produced via a calculation including a past fuel injection delay of a past engine cycle and a present fuel injection delay of a present engine cycle (Col. 4, lines 31-38), the fuel injection delay beginning at a time when the fuel is injected to a cylinder (110) and ending when byproducts of the fuel are sensed via an oxygen sensor (119) (Col. 4, lines 31-38) (Col. 4, lines 53-56). 

Regarding claim 4, Messih further discloses the method further comprising operating with all engine cylinders of the combusting air and fuel, and where the calculation is when all engine cylinders of the engine are combusting air and fuel, and where the base fuel injection delay is based on when all engine cylinders of the engine are combusting air and fuel (Col. 4, lines 39-56). 

Allowable Subject Matter
Claims 2 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-27 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747